Citation Nr: 1824442	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a bilateral foot condition.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a neck pain.

7.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The appellant served in the Army National Guard, including on periods of active duty for training from October 1983 to May 1984 and from April 1991 to August 1991.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding these claims, but additional action is necessary before the Board proceeds.

The appellant claims entitlement to service connection for multiple medical conditions.  The RO denied these claims, in part, on the basis that the appellant failed to report to the VA examination for which he was scheduled.  In written statements dated July 2014, the appellant indicated he had not received one of the rating decisions at issue in this appeal or the notice of the VA examination.  He asked that he be scheduled for another examination.  The RO took no action in response.  

In addition, during the course of this appeal, the appellant submitted written authorization for VA to obtain all pertinent medical evidence in support of his appeal.  Thereafter, the RO notified the appellant that the authorizations were inadequate for multiple reasons, including that they were not signed.  As this appeal is being remanded for another purpose, the Board believes VA should contact the appellant to determine whether he received notice of these inadequacies.  It is unclear as he never acted in response.

Accordingly, these claims are REMANDED for the following action:

1.  Contact the appellant by telephone and inquire as to whether he received notice that his written authorizations to obtain his treatment records are inadequate.  If not, ask him to submit new, signed authorizations - one for each provider. 

2.  Obtain and associate with the record all treatment records authorized to be released. 

3.  Schedule the appellant for another VA examination with the examiner addressing whether it is at least as likely as not that any of the disabilities on appeal are related to the appellant's service and associate with the record a copy of the notification of such examination.  

4.  After all outstanding evidence is of record and the appellant undergoes the VA examination, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




